Citation Nr: 1639324	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-29 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for lumbar sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection and assigned a non-compensable disability rating for a lumbar spine disability effective August 19, 2010.  In January 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2014 and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  Thereafter, in a September 2015 supplemental statement of the case (SSOC), the RO continued the denial of entitlement to a compensable rating.

In June 2016, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.

This appeal was processed utilizing the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim.

The Veteran underwent VA examination in February 2015.  The examination report reflects that that there was no evidence of pain with weight-bearing activity and also that the Veteran "refused" to perform repetitive use testing.  Specifically, on the first and only test for range of motion of the Veteran's lumbar spine, there was flexion to 80 degrees while the Veteran picked up a heavy briefcase off the floor.  The examination report reflects that thereafter, the Veteran would not perform adequate range of motion testing during the exam.  The examiner opined that the Veteran has a normal lumbar spine with the exception of x-rays, which identified age related disc degeneration for which he is not symptomatic.  During the Board hearing, the Veteran challenged the accuracy of the examination, contending that the examiner was upset with him.  The Veteran indicated that he would submit a new disability benefits questionnaire (DBQ) prepared by a private physician, and did so in July 2016, submitting a DBQ dated June 29, 2016.

Although it was indicated during the hearing that the new DBQ could potentially provide sufficient evidence on which to decide the claim, shortly thereafter, on July 5, 2016, United States Court of Appeals for Veterans Claims (the Court) decided Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Neither the February 2015 VA examination nor the June 2016 DBQ appears to comply with 38 C.F.R. § 4.59 as interpreted in Correia.  Consequently, a remand is warranted for a new VA examination, to be conducted in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.  The Board appreciates the Veteran's efforts in submitting the new DBQ, and regrets the additional delay caused by requiring a new VA examination, but is bound by the Court's holding in Correia.

 The AOJ should therefore arrange for the Veteran to undergo a new examination by a VA examiner other than the one who conducted the February 2015 VA examination - for evaluation of his lumbar spine disability.

Accordingly, the claim for entitlement to an initial compensable rating for lumbar sprain is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability, by an appropriate medical professional by an examiner other than the one who conducted the February 2015 examination.
The contents of the entire claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the disability should be reported in detail.

The examination should be conducted in accordance with the current DBQ, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


